IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0593
                             Filed February 24, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DEAN MICHAEL PENNELL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Douglas S.

Russell (guilty plea) and Ian K. Thornhill (sentencing), Judges.



      Dean Pennell appeals the mandatory sentence imposed on his second-

degree sexual-abuse conviction. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Vidhya K. Reddy, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.



      Considered by Tabor, P.J., Bower, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                           2


MAHAN, Senior Judge.

       Dean Pennell challenges the mandatory sentence imposed1 after he pled

guilty to second-degree sexual abuse, a class “B” felony. Pennell argues the

mandatory minimum sentence violates the separation of powers provision of the

Iowa Constitution by precluding the court from exercising its sentencing

discretion. We review a constitutional challenge to an allegedly illegal sentence

de novo. State v. Ragland, 836 N.W.2d 107, 113 (Iowa 2013).

       At the sentencing hearing, Pennell’s trial counsel noted the lack of

discretion the trial court had due to the mandatory sentence. He then stated, “I

will just take this opportunity to assert that the mandatory minimum sentences

are unconstitutional,” but noted he lacked “any support from caselaw on that.”

The sentencing court rejected his argument outright, stating, “I will not be

declaring mandatory minimums unconstitutional here today.”

       The sentencing court certainly had good cause for declining Pennell’s

invitation to find mandatory minimum sentences unconstitutional, as do we. As

Pennell acknowledges, the Iowa Supreme Court has already rejected this

argument a number of times. See State v. Phillips, 610 N.W.2d 840, 842 (Iowa

2000) (rejecting the defendant’s argument that the parole and work-release

restrictions of section 902.12 infringe on the separation of powers between

branches of government); Wharton v. Iowa Bd. of Parole, 463 N.W.2d 416, 417

(Iowa 1990) (rejecting a claim that the mandatory minimum sentences set forth in


1
 Pursuant to Iowa Code section 902.9(1)(b) (2011), the trial court sentenced Pennell to
an indeterminate term of no more than twenty-five years in prison. He is not eligible for
parole until he has served at least seven-tenths of the maximum term of his sentence.
See Iowa Code § 903.12(3).
                                         3

section 902.11 unconstitutionally violate the separation of powers); State v.

Holmes, 276 N.W.2d 823, 830 (Iowa 1979) (rejecting a separation of powers

challenge to mandatory minimum sentences for use of a firearm).            Although

Pennell invites us to reconsider and overrule these rulings, “[w]e are not at liberty

to overturn Iowa Supreme Court precedent.” State v. Hastings, 466 N.W.2d 697,

700 (Iowa Ct. App. 1990).

       In light of the published holdings of our supreme court, we affirm Pennell’s

sentence pursuant to Iowa Court Rule 21.26(1)(c).

       AFFIRMED.